Jenkins, P. J.
This was a suit on promissory notes given by the defendant to the plaintiff for the purchase-price of the plaintiff’s half interest in an automobile “rent-a-car” business, operated by them as partners. The defendant “admitted the execution of the notes, but set up that he had paid off certain obligations of the firm after the dissolution, on account of which he was entitled to contribution from the plaintiff. On the trial the plaintiff testified that in the dissolution agreement the defendant assumed and agreed to pay the outstanding indebtedness of the firm. This was denied by the defendant. On the issue of fact thus made, the jury found in favor of the plaintiff. The defendant excepts to the refusal of a new trial. Since there was evidence to authorize the verdict, and it has the approval of the trial judge, it can not be here set aside on the general grounds of the motion for a new trial. No error of law is complained of.

Judgment affirmed.


Stephens and Bell, JJ., concur.